Citation Nr: 1111648	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1969 to December 1970 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral peripheral neuropathy of the upper and lower extremities.

In April 2009, the Veteran appeared at a travel board hearing before the undersigned Veterans' Law Judge, and provided testimony regarding his claim.  A transcript of the hearing has been associated with the claims folder. 

In August 2009, the Board remanded the Veteran's claims for service connection for peripheral neuropathy of the upper and lower extremities to afford a VA examination.  Following its completion of the Board's requested action, the RO returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided have been accomplished.

2.  VA examiners have concluded that the Veteran does not meet the qualifying criteria for a diagnosis of neuropathy of the upper or lower extremities.

3.  The evidence of record does not demonstrate bilateral peripheral neuropathy of the upper extremities was apparent during active service or developed as a result of an established event, injury, or disease during active service.

4.  The evidence of record does not demonstrate bilateral peripheral neuropathy of the lower extremities was apparent during active service or developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Bilateral peripheral neuropathy of the upper extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Bilateral peripheral neuropathy of the lower extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in June 2005 and October 2009.  Those letters informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Service and VA treatment records have been obtained and associated with the claims file.  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran in a March 2006 statement of the case. 

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, VA treatment records, VA examination reports and private medical records have been obtained and associated with the claims file.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronocity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owen v. Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case and with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or contradiction in the evidence.  See 38 C.F.R. § 3.102 (2010). 

Factual Background

Service treatment records for the Veteran's first period of service are silent for complaints, findings, or treatment of any extremities or neurology.  A January 1969 enlistment examination report noted normal upper and lower extremities and a normal neurological evaluation.  A December 1970 separation examination report noted normal upper and lower extremities and a normal neurological evaluation.  

The Veteran served aboard the USS Holmes County (LST 836) while in Vietnam.

In a post-service April 1972 report of medical history, the Veteran denied cramps in his legs, lameness, and neuritis. A June 1973 USNR Triennial physical examination did not note any neurological abnormalities of the upper or lower extremities. 

During the Veteran's second period of service (December 1990 to April 1991), he served in Germany from December 1990 to March 1991.

In an undated treatment note from the Branch Medical Clinic at the Dallas Naval Air Station during the Veteran's reserve service period (sometime around 1995), he presented with complaints of pain down the left side of his head which ran down his left shoulder, arm, and back.  The examiner noted point tenderness with palpation to the left deltoid and pain was reproduced with abduction to the left deltoid.  The diagnosis was bursitis.  

In annual physical examinations for reserve service from April 1985 until July 2005, clinical evaluation of upper and lower extremities and neurology were normal.  During this time period, the Veteran reported no numbness or tingling and no impaired use of arms, legs, or feet in reports of medical history.

In annual physical certifications of physical condition for reserve service from May 1994 until January 2005, the Veteran reported he had no physical defects that might restrict his performance on active duty or prevent his mobilization.

In a July 2004 private treatment note signed by J. S. W., M.D., the Veteran reported he ran 1 1/2 to 2 miles daily.  On examination, the doctor noted non-tender extremities, no pedal edema, and normal pulses.  The Veteran had no motor or sensory deficit and normal reflexes.  

During a February 2006 VA examination, the Veteran denied any numbness or tingling in the upper or lower extremities.  Physical examination did not reveal any sensory or motor deficits.  The examiner noted no neuropathy at present.

In a December 2006 VA peripheral neuropathy examination report, the Veteran reported intermittent numbness and tingling of his feet and fingers dating to 2004.  He had no treatment for the numbness and tingling and reported it had become more pronounced.  At worst, he could not move his left great toe and his hands cramped at night which caused sleeplessness.  On physical examination, there were no objective findings.  The grip of his hands was normal, and sensation to pinprick and vibratory stimulation of the arms and hands was normal.  Despite sensory complaints, there was no muscle wasting or atrophy, and no joints were affected.  There was no diagnosis of peripheral neuritis.

In a January 2009 VA outpatient ambulatory care note, the Veteran reported muscle cramps and trouble walking, and hand cramps when he talked on the telephone.  

In a January 2009 VA outpatient podiatry consult, pedal pulses were palpable and sensation was intact to the Veteran's feet.

During an April 2009 Travel Board hearing, the Veteran testified that he had numbness and pain below his heart, in his chest, that felt like cramps.  He noted pain in his lower back and reported difficulty walking at times.  He felt numbness in his feet while sitting, and stated that moving his feet and toes around prevented the numbness.  He described pain in his side, and tingling and numbness in his legs and feet.  He stated that his job as a salesman required a lot of walking, but if he sat still for a longer period of time, he got numb and would stumble when he got up because he did not have any feeling in his lower extremities.  He felt that moving around got his blood circulating and alleviated the problem.  

In June 2009, the Veteran reported to VA outpatient primary care with complaints of muscle spasm that had progressively worsened for four years.  His feet, hands, and back cramped up.  

A June 2009 VA outpatient podiatry note documented the issuance of orthotic shoes.

In a July 2009 VA outpatient physical medicine rehab consult, the Veteran complained of diffuse pain throughout his entire body below his neck which came on gradually over the last ten years after he was diagnosed with diabetes in 1999.  He described sharp, aching cramps in his joints.  He reported pain in his shoulder/neck and back, stiffness/cramps in his hands, and tingling/numbness (intermittent) in his feet.  The examiner described a normal EMG (electromygraph) study and found no electrodiagnostic evidence of sensory or motor nerve dysfunction within the nerves tested.  He opined the pain was likely secondary to early degenerative arthritis.

During a November 2009 peripheral nerves examination, the Veteran reported feelings of stiffness and coldness in the feet; some impaired balance; some occasional pains in the feet, lower back, legs, and calves.  He denied tingling or numbness.  He stated that when examined with a pin in prior examinations, he felt the pin in some areas and not others, and in the upper extremities, he had good sensation but reported stiffness in the hands.  The examiner stated that objective examination disclosed no evidence of diabetic peripheral neuropathy, as all motor and sensory tests gave normal responses.  In a December 2009 addendum, the examiner wrote that he reviewed the claims file and there was no change in his opinions offered in the November 2009 examination.  

In a March 2010 VA Form 646, the Veteran's representative argued that the VA examiner failed to follow the Board's remand instructions because the examiner did not provide an opinion as to a diagnosis for the Veteran's complaints of tingling and numbness in his extremities.  The representative felt the VA only saw the Veteran as a diabetic "when other diseases that also cause the same problems that (sic) can be service connected."  He requested another examination by a non-VA provider.  

In a February 2011 informal presentation, the Veteran's representative argued that the Veteran should be service connected for bilateral peripheral neuropathy of the upper and lower extremities secondary to his service-connected diabetes mellitus.  She asserted the Veteran was entitled to a new VA examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418-419 (2006).  First, she argued that the November 2009 examination was incomplete because the examiner did not provide whether he reviewed the claims file prior to conducting the examination.  Second, the file was incomplete at the time of the examination and did not contain VA treatment records from June 2009, as they were associated with the file after the examination.  Lastly, she asserted that the November 2009 VA examination appeared "short and cursory" as it provided "very little discussion of the Veteran's symptoms and no explanation as to the diagnosis, or lack thereof."

Analysis

As discussed above, in order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson at 1353.  Here, the record does not provide a medical diagnosis of neuropathy for the upper and/or lower extremities.  In February 2006, December 2006, and November 2009, VA examiners found no evidence of neuropathy.  In connection with this claim, the Board has considered the Veteran's assertions that his claimed neuropathy problems are secondary to his service-connected diabetes mellitus.  However, there is absolutely no medical diagnosis of neuropathy within the record.  Absent medical evidence of a current disability, the criteria for service connection for bilateral peripheral neuropathy of the upper and lower extremities are not met.  Id.

The Board has carefully considered the statements regarding the Veteran's complaints of intermittent numbness and cramping in his hands, legs, calves, and feet.  While the Board does not doubt the sincerity of his belief that these problems are the result of his service-connected diabetes mellitus, this claim turns on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

The Board has also considered the Veteran's representative's statements in the March 2010 VA Form 646.  The Board finds the argument that the November 2009 VA examiner did not follow the Board's remand instructions by failing to provide an opinion as to the diagnosis of the Veteran's complaints of tingling and numbness in his extremities is without merit.  The representative felt the examiner framed his opinion within the constraints of the Veteran as a diabetic and did not take into account other diseases that could have caused the same complaints and could be service connected.  The examiner conducted a peripheral nerves examination and opined that the examination disclosed no evidence of diabetic peripheral neuropathy as all motor and sensory tests gave normal responses.  The Board finds the representative's argument fails because the examiner conducted a neurological examination, per the Board remand, and found all motor and sensory tests gave normal responses.  The examiner did not have to discuss whether bilateral upper and/or lower peripheral extremity neuropathies were related to service because there was absolutely no evidence of neuropathy discovered upon examination.  Further, the examiner reviewed the Veteran's claims file (albeit after the examination, as provided in a December 2009 addendum).  After reviewing the claims file, the examiner made no change in his opinion offered in the initial examination report.  The Board has determined that the November 2009 VA examination sufficiently addressed the directives in the prior remand and the representative's arguments are misplaced.

In the February 2011 informal presentation, the representative argued the Veteran should be service connected for bilateral peripheral neuropathy of the upper and lower extremities secondary to his service-connected diabetes mellitus.  As discussed above, there is no medical diagnosis of neuropathy within the record.  Thus, the Veteran is not entitled to service connection for bilateral peripheral neuropathy of the upper or lower extremities.  In addition, the representative asserted that the Veteran was entitled to a new VA examination under McLendon and Locklear.  She claimed that the November 2009 VA examination was incomplete because the examiner did not provide whether he reviewed the claims file prior to the examination; that the claims file was incomplete at the time of the examination because VA treatment records from June 2009 were added after the examination took place; and that the VA examination appeared "short and cursory" because it provided "very little discussion of the Veteran's symptoms and no explanation as to the diagnosis, or lack thereof."  First, the Board notes the December 2009 addendum, as discussed above, in which the examiner reviewed the claims file and offered no changes to his previous opinion.  Second, the Board reviewed the June 2009 VA treatment records and found no diagnoses or symptoms that were not present within the record at the time of the examination.  Lastly, the Board agrees that the examiner's opinion was short, but he described his examination and related that all motor and sensory tests gave normal responses.  The Board finds the examiner's opinion and rationale was sufficient for purposes of this examination in light of the lack of objective evidence to base an opinion.  Therefore, the Board has determined that the Veteran is not entitled to another VA peripheral nerves examination.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


